DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.

Response to Amendment
Applicant’s response, filed 21 July 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged.
Amendments to the independent claims 19, 24, 29, and 34 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.


Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments, on p. 12-13 of Applicant’s reply, that the teachings of Messelodi requires taking and analyzing images of motorcycles or bicycles from front views, rear views, and side views, the Examiner respectfully disagrees. 
The combination of Tangnoi and Kanhere references are relied upon to suggest a motorcycle helmet detection system using pan-tilt-zoom (PTZ) cameras to capture a side view of a motorcycle traveling along a road (see Tangnoi Fig. 1, Fig. 2, and sect. III. A. System Overview; and see Kanhere [0145]). Messelodi is relied upon to teach in a related and pertinent vision based classification system that distinguishes bicycles from motorcycles in imaged traffic scenes, where the direction of a detected vehicle traveling on the road may form 90 degrees with the projection of the camera’s optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection). The combined teachings of Tangnoi, Kanhere, and Messelodi would thus suggest to one of ordinary skill in the art that the camera used to capture video images of a side view of the traffic scene would be installed with a configuration that forms a 90 degree angle between the camera’s optical axis and the direction of traveling vehicles in the traffic scene. 
Messelodi teaches that the direction of a detected vehicle traveling on the road is used to distinguish between two different contexts, that is whether the image of the moving vehicle depicts a front or rear view of the moving vehicle, or otherwise a side view of the vehicle (see Messelodi sect. 3. Feature selection, “In order to deal with the great variability of the visual appearance of a motor/bicycle, mainly due to the different perspectives under which it can be observed by the camera, we choose to distinguish two different contexts according to the moving direction of the vehicle, θ, with respect to the Y-axis. If θ is close to the Y-axis direction, i.e. the angle between them is less than a fixed value Tθ, a front or rear view of the moving vehicle appears in the image (Fig. 2a and b). Otherwise, the image depicts a side view of the vehicle (Fig. 2c and d). The selection of the threshold values will be discussed at the end of this section.”). The distinction of whether the captured view of the moving vehicle is a side view or a front/rear view is used in subsequent feature extraction to perform a classification to the vehicle type according to the corresponding extracted features of the determined view type (see Messelodi sect. 3. Feature Extraction, Side view and sect. 3. Feature Extraction, Front/rear view). That is, the classification of an imaged moving vehicle does not require capturing images of the motorcycle or bicycle from front view, rear views, and side views, but that classification may account for variability of view types of the imaged moving vehicle by distinguishing the view type of the imaged moving vehicle by the moving direction of the vehicle. For example, if the moving direction of an imaged vehicle is determined to be a side view, e.g. see Messelodi Fig. 2(c) or (d), the imaged vehicle is processed according to a side view image in which corresponding side view image features are computed for the imaged moving vehicle (see Messelodi sect. 3. Feature Extraction, Side view). Thus, Messelodi does not require capturing images from a wide range of angles between the vehicle travelling direction and the photographic direction. 
Applicants further argue that the claimed particular angle range is “critical” for allowing “an image in which the humped shapes in the upper position of the above-described two-wheel vehicle are easily detected to be imaged”, and that way, “the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle”, where the front views and rear views of Messelodi would not include “one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle” that enable determination of the number of persons riding on the vehicle. 
Examiner notes that Messelodi’s teachings for “front views and rear views” are not relied upon in the combination of Tangnoi, Kanhere, and Messelodi, and that, as noted above, Messelodi does not require the “front view and rear view” to perform classification process on detected images of moving In re Wells, 56 F.2d 674, 675 (CCPA 1932) ("Changes in proportions of agents used in combinations . . . in order to be patentable, must be critical as compared with the proportions of the prior processes.")”).

In regards to Applicant’s remarks on p. 14 of Applicant’s reply, that the claimed range of the first angle was not recognized in Messelodi to be a result-effective variable, the Examiner respectfully disagrees.
MPEP 2144.05 III. C. further states: “In summarizing the relevant precedent from our predecessor court, we observed in Applied Materials that '[i]n cases in which the disclosure in the prior art was insufficient to find a variable result-effective, there was essentially no disclosure of the relationship between the variable and the result in the prior art.' 692 F.3d at 1297. Likewise, if the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')").” 
In the case of Messelodi, the moving direction of the vehicle, regarded as comparable to the claimed “first angle” is used to distinguish between two different contexts of the imaged moving vehicle, i.e. distinguishing if the captured view of the moving vehicle is a front or rear view, or otherwise a side (see Messelodi sect. 3. Feature selection, “In order to deal with the great variability of the visual appearance of a motor/bicycle, mainly due to the different perspectives under which it can be observed by the camera, we choose to distinguish two different contexts according to the moving direction of the vehicle, θ, with respect to the Y-axis. If θ is close to the Y-axis direction, i.e. the angle between them is less than a fixed value Tθ, a front or rear view of the moving vehicle appears in the image (Fig. 2a and b). Otherwise, the image depicts a side view of the vehicle (Fig. 2c and d). The selection of the threshold values will be discussed at the end of this section.”). The distinction of whether the captured view of the moving vehicle is a side view or a front/rear view is used in subsequent feature extraction to perform a classification to the vehicle type (see Messelodi sect. 3. Feature Extraction, Side view and sect. 3. Feature Extraction, Front/rear view). Thus, Messelodi recognizes that the moving direction of the imaged moving vehicle affects the classification result of the imaged moving vehicle, and is sufficient to find the moving direction of the vehicle to be “result effective”.
In respect to using the claimed limited range of the first angle in the teachings of Messelodi would merely result in images captured within the limited range to be classified as “side view” of the imaged moving vehicle, and Messelodi would proceed to treat the “side view” image of the moving view as taught. 

Applicant’s remaining arguments with respect to claims 19, 24, 29, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 19, 24, 29, and 34 are amended to recite, “wherein the imaging device is installed to obtain the image in a range in which: a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60-90 degrees, a range outside of the first angle not being imaged by the imaging device”. However, the originally filed disclosure is silent in regards to a range outside of the first angle and whether such a range outside of the first angle is not being imaged by the imaging device. Notably, as-filed specification paragraph [0033] recites, “Specifically, as illustrated in FIG. 5, the imaging device 1 is installed in a position in the range in which an angle formed by a traveling direction in the road and a photographic direction is from 60 to 90 degrees. When the above is put differently, a camera is installed so that the two-wheel vehicle is imaged in the range of 30 degrees each forward or backward from the lateral side of the two-wheel vehicle”, and Fig. 5 depicts an 
As claims 20-23, 25-28, and 30-33 depend upon the independent claims which recite the at issue amended subject matter, the respective dependent claims incorporate the noted amended subject matter and are rejected for similar rationale. 
For the purpose of further examination of the Application on the merits, the Examiner assumes that the amended claim subject matter complies with the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22, 24-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi et al. (“A Motorcycle Safety Helmet Detection System Using KNN Classifier”), herein Tangnoi, in . 
Regarding claim 19, Tangnoi discloses a two-wheel vehicle riding person number determination system (see Tangnoi sect. A. System Overview, where an automatic motorcycle safety helmet detection system is disclosed) comprising: 
an imaging device imaging a two-wheel vehicle that travels on a road (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera; see Tangnoi sect. III. B. Moving Object Detection, where the image frames are of a traffic scene; and see Tangnoi sect. III. C. Vehicle Classification, where motorcycles are distinguished); 
process an image obtained by the imaging device (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera), 
extract a contour shape of an upper portion of the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the top portion of the motorcycle region is defined as the region of interest, and a projection profile is extracted from the region of interest); and 
determine, on a basis of the contour shape of the upper portion of the two- wheel vehicle, a number of persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the presence of valleys in the vertical projection profile means that there are two or more heads in the region). 
Tangnoi does not explicitly disclose that the system comprises a memory storing instructions; and at least one processor configured to execute the instructions.
	Kanhere discloses in a related and pertinent system for detecting and tracking vehicles with video data, where the method and systems are implemented with computers including memory devices (see Kanhere [0052]-[0056]), and may use pan / tilt / zoom (PTZ) cameras (see Kanhere [0145]). 

Tangnoi and Kanhere do not explicitly disclose the imaging device is installed to obtain the image in a range in which a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees. 
Messelodi teaches in a related and pertinent feature-based classifier that distinguishes bicycles from motorcycles in real-world traffic scenes (see Messelodi Abstract), where the direction of a detected vehicle traveling on the road form 90 degrees with the projection of the optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection).
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Messelodi that capturing a side view of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be installed with a configuration that may form a 90 degree angle between the camera’s optical axis and the direction of traveling vehicles. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi and Kanhere teach a base motorcycle helmet detection 
Tangnoi, Kanhere, and Messelodi do not explicitly disclose that a range outside of the first angle not being imaged by the image device.
Pavlidis teaches in a related and pertinent system and method for monitoring a search area which includes positioning a plurality of imaging devices at one or more installation sites that provides corresponding fields of view to cover a search area (see Pavlidis Abstract), where the search area may include a variety of regions to be monitored such as a roadway (see Pavlidis [0068]), and that imaging devices provided to cover the defined search area has a field of view, which the imaging devices may be camera systems with a field of view of 60 degrees (see Pavlidis [0069]-[0072]). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Pavlidis that the camera for capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), may be implemented using a camera system with a 60 degree field of view for capturing the video images, thus suggesting that an imaged side view of a motorcycle traveling along a road with a 60 degree field of view would image a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees and the range outside of the camera’s field of view would not be imaged. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this 
Tangnoi, Kanhere, Messelodi, and Pavlidis do not explicitly disclose the imaging device is installed to obtain the image in a range in which a depression angle in the photographic direction to a road surface is from 10 to 30 degrees.
Ku teaches in a related and pertinent a real-time motorcycle monitory system to detect recognize and track moving motorcycles in sequences of traffic images (see Ku Abstract), where the angle of depression of a camera is mounted at 14 degrees to a monitored road surface (see Ku Fig. 15 and sect. 5 Experimental results; see also Ku Fig. 2 and sect. 3 Recognition and occlusive segmentation algorithms). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Ku that capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be mounted with a configuration that may form a 14 degree depression angle between the camera imaging direction to the road surface. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi, Kanhere, Messelodi, and Pavlidis teach a base motorcycle helmet detection system with the use of PTZ cameras. Ku teaches in a related and pertinent vision based 
The resulting combined teachings of Tangnoi, Messelodi and Ku further suggests that the first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile, where the projection profile corresponds to the riders of the motorcycle; see Messelodi Fig. 3 and sect. 3. Feature selection, where horizontal and vertical projections of the detected vehicle are computed based on the captured side view images where the vehicles are traveling approximately 90 degree relative to the camera (85.3 and 89.7 degrees); see Ku Fig. 5, 7, 9, and 11, and sect. 3. Recognition and occlusive segmentation algorithms, where horizontal and vertical projections are computed based on the captured images from a camera mounted with a corresponding depression angle; thus, the combined teachings of Tangnoi, Messelodi and Ku would suggest the broadest reasonable interpretation of “first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle”).

Regarding claim 20, please see the above rejection of claim 19. Tangnoi, Kanhere, Messelodi, Pavlidis and Ku disclose the two-wheel vehicle riding person number determination system according to claim 19, wherein the at least one processor is configured to execute the instructions to: 
specify a vehicle body unit of the two-wheel vehicle from the image (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined); and
specify a riding state frame in an upper portion of the vehicle body unit (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined, and the top portion of the motor cycle regions is defined as a region of interest for extracting heads).
Tangnoi does not explicitly disclose that specifying a vehicle body unit of the two-wheel vehicle from an image is done by using a vehicle body detection dictionary.
Messelodi further teaches detected objects are classified in two stages with a model-based classifier, which uses a set of 3D models to classify the object into different vehicle categories (see Messelodi sect. 2.2. Parameter extraction), and followed by a feature-based classification, which extracts two rectangular zones encompassing the two-wheel vehicle (see Messelodi Fig. 6 and 7, where zones Z1 and Z2 are defined with vertices V0, V+1, V’2, and V’3) to perform a classification between bicycles and motorcycles (see Messelodi sect. 4. The SVM bicycle/motorcycle classifier). 
At the time of filing, one of ordinary skill in the art would have found it obvious to further apply Messelodi’s technique of using a model and feature based classifier to identify the type of vehicle captured in the traffic scene to the combined system taught by Tangnoi, Kanhere, Messelodi, Pavlidis and Ku for motorcycle helmet detection system with a computing system and use of PTZ cameras. This modification is rationalized as a simple substitution of one known element for another to obtain predictable results. In this instance, Tangnoi, Kanhere, Messelodi, Pavlidis and Ku teach a base motorcycle helmet detection system, where the vehicles are classified based on a KNN classifier applied on 3 features extracted from each moving blob (see Tangnoi sect. III. C. Vehicle Classification). Messelodi further teaches a known substitutable vehicle classification technique, where detected objects are classified using a dictionary of 3d models to perform vehicle classification and further classified two-wheel vehicles into bicycles or motorcycles using a feature based classification using a 

Regarding claim 21, please see the above rejection of claim 20. Tangnoi, Kanhere, Messelodi, Pavlidis and Ku disclose the two-wheel vehicle riding person number determination system according to claim 20, wherein the at least one processor is configured to execute the instructions to: 
specify a range of the vehicle body unit, the range in which a length between a front end on a lateral side of a front wheel and a rear end on a lateral side of a rear wheel of the two-wheel vehicle is set as a horizontal width and a length in a longitudinal direction of the front or rear wheel is set as a vertical height, or the range in which a length that is slightly larger than a width between a front end on an upper side and the rear wheel of the two- wheel vehicle is set as the horizontal width (see Messelodi Fig. 6, Fig. 7, and sect. 4. The SVM bicycle/motorcycle classifier, where zones Z1 and Z2, defined with vertices V0, V+1, V’2, and V’3, are extracted and encompass a range that includes the front end of a front wheel and a rear end of a rear wheel as a horizontal width, and a vertical height of the wheels of the two-wheel vehicle).

Regarding claim 22, please see the above rejection of claim 19. Tangnoi, Kanhere, Messelodi, Pavlidis and Ku disclose the two-wheel vehicle riding person number determination system according to claim 19, wherein 
the head of each of the persons who ride on the two-wheel vehicle is specified from a shape of a contour of a valley portion in the upper portion of the vehicle body (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile, and the presence of valleys in the vertical projection profile means that there are two or more heads in the region).

Regarding claim 24, it recites a method performing the system functions of claim 19. Tangnoi, Kanhere, Messelodi, Pavlidis and Ku teach the method by performing the system functions of claim 19. Please see above for detailed claim analysis.
Please see the above rejection of claim 19, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Pavlidis and Ku are similar, mutatis mutandis.

Regarding claim 25, see above rejection for claim 24. It is a method claim reciting similar subject matter as claim 20. Please see above claim 20 for detailed claim analysis as the limitations of claim 25 are similarly rejected.
Please see the above rejection of claim 20, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Pavlidis and Ku are similar, mutatis mutandis.

Regarding claim 26, see above rejection for claim 25. It is a method claim reciting similar subject matter as claim 21. Please see above claim 21 for detailed claim analysis as the limitations of claim 26 are similarly rejected.

Regarding claim 27, see above rejection for claim 24. It is a method claim reciting similar subject matter as claim 22. Please see above claim 22 for detailed claim analysis as the limitations of claim 27 are similarly rejected.

Regarding claim 29, it recites a non-transitory computer readable recording medium performing (see Kanhere [0052]-[0056]). Please see above for detailed claim analysis.
Please see the above rejection of claim 19, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Pavlidis and Ku are similar, mutatis mutandis.

Regarding claim 30, see above rejection for claim 29. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 20. Please see above claim 20 for detailed claim analysis as the limitations of claim 30 are similarly rejected.
Please see the above rejection of claim 20, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Pavlidis, and Ku are similar, mutatis mutandis.

Regarding claim 31, see above rejection for claim 30. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 21. Please see above claim 21 for detailed claim analysis as the limitations of claim 31 are similarly rejected.

Regarding claim 32, see above rejection for claim 29. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 22. Please see above claim 22 for detailed claim analysis as the limitations of claim 32 are similarly rejected.

Claims 23, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi, Kanhere, Messelodi, Pavlidis, and Ku as applied to claims 22, 24, and 29 above, and further in view of Sumitomo et al. (US 2005/0105770), herein Sumitomo. 
Regarding claim 23, please see the above rejection of claim 22. T Tangnoi, Kanhere, Messelodi, 
the valley portion is formed by a line from a head and a back of a person who rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle.
However, Tangnoi does teach detecting the presence of valleys in the vertical projection profile means that there are two or more heads in the regions (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3).
Sumitomo teaches in a related and pertinent object detection apparatus for detecting a target object in an image (see Sumitomo Abstract), where a template memory portion memorizes templates representing features of shapes representing a human head (see Sumitomo Fig. 3, Fig. 5a, Fig. 5b, and [0062]), that the templates are used in template matching process to detect a head portion (see Sumitomo Fig. 12 and [0072]-[0077]), where the templates are generated from contours of a model in an image, including other body parts (see Sumitomo [0062]-[0064] and Fig. 6), and that other objects may be detected using the disclosed teachings (see Sumitomo [0130]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Sumitomo’s known technique of using templates of shape features, stored in a template memory, to detect head and valley portions from the projection profiles of Tangnoi, Kanhere, Messelodi, Pavlidis and Ku. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Tangnoi, Kanhere, Messelodi, Pavlidis and Ku teach a base system for capturing images of traveling motorcycles, defining a top portion of the motorcycle region as a region of interest, and extracting a projection profile from the region of interest for performing head counting. Sumitomo teaches a known technique of using stored templates of shape features corresponding to a head to detect a head position of a passerby, and that the 

Regarding claim 28, see above rejection for claim 24. It is a method claim reciting similar subject matter as claim 23. Please see above claim 23 for detailed claim analysis as the limitations of claim 28 are similarly rejected.
Please see the above rejection of claim 23, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Pavlidis, Ku, and Sumitomo are similar, mutatis mutandis.

Regarding claim 33, see above rejection for claim 29. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 23. Please see above claim 23 for detailed claim analysis as the limitations of claim 33 are similarly rejected.
Please see the above rejection of claim 23, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Pavlidis, Ku, and Sumitomo are similar, mutatis mutandis.

Regarding claim 34, Tangnoi discloses a two-wheel vehicle riding person number determination system (see Tangnoi sect. A. System Overview, where an automatic motorcycle safety helmet detection system is disclosed) comprising: 
(see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera; see Tangnoi sect. III. B. Moving Object Detection, where the image frames are of a traffic scene; and see Tangnoi sect. III. C. Vehicle Classification, where motorcycles are distinguished); 
process an image obtained by the imaging device (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera), 
extract a contour shape of an upper portion of the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the top portion of the motorcycle region is defined as the region of interest, and a projection profile is extracted from the region of interest); 
detect humped shapes corresponding to heads of persons who ride on the two-wheel vehicle from shapes of valley portions in the extracted contour shape (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile), and 
determine, on a basis of the contour shape of the upper portion of the two- wheel vehicle, a number of persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the presence of valleys in the vertical projection profile means that there are two or more heads in the region). 
Tangnoi does not explicitly disclose that the system comprises a memory storing instructions; and at least one processor configured to execute the instructions.
	Kanhere discloses in a related and pertinent system for detecting and tracking vehicles with video data, where the method and systems are implemented with computers including memory devices (see Kanhere [0052]-[0056]), and may use pan / tilt / zoom (PTZ) cameras (see Kanhere [0145]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Tangnoi’s motorcycle helmet detection system to be implemented on Kanhere’s system for detecting 
Tangnoi and Kanhere do not explicitly disclose the imaging device is installed to obtain the image in a range in which an angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees. 
Messelodi teaches in a related and pertinent feature-based classifier that distinguishes bicycles from motorcycles in real-world traffic scenes (see Messelodi Abstract), where the direction of a detected vehicle traveling on the road form 90 degrees with the projection of the optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection).
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Messelodi that capturing a side view of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be installed with a configuration that may form a 90 degree angle between the camera’s optical axis and the direction of traveling vehicles. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi and Kanhere teach a base motorcycle helmet detection system with the use of PTZ cameras. Messelodi teaches in a related and pertinent vision based vehicle classification system that distinguishes bicycles from motorcycles in real-world traffic scenes, where the 
Tangnoi, Kanhere, and Messelodi do not explicitly disclose that a range outside of the first angle not being imaged by the image device.
Pavlidis teaches in a related and pertinent system and method for monitoring a search area which includes positioning a plurality of imaging devices at one or more installation sites that provides corresponding fields of view to cover a search area (see Pavlidis Abstract), where the search area may include a variety of regions to be monitored such as a roadway (see Pavlidis [0068]), and that imaging devices provided to cover the defined search area has a field of view, which the imaging devices may be camera systems with a field of view of 60 degrees (see Pavlidis [0069]-[0072]). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Pavlidis that the camera for capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), may be implemented using a camera system with a 60 degree field of view for capturing the video images, thus suggesting that an imaged side view of a motorcycle traveling along a road with a 60 degree field of view would image a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees and the range outside of the camera’s field of view would not be imaged. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi, Kanhere, and Messelodi teach a base motorcycle helmet detection system with the use of PTZ cameras. Pavlidis teaches in a related and pertinent system and method for monitoring a 
Tangnoi, Kanhere, Messelodi, and Pavlidis do not explicitly disclose the imaging device is installed to obtain the image in a range in which a depression angle in the photographic direction to a road surface is from 10 to 30 degrees.
Ku teaches in a related and pertinent a real-time motorcycle monitory system to detect recognize and track moving motorcycles in sequences of traffic images (see Ku Abstract), where the angle of depression of a camera is mounted at 14 degrees to a monitored road surface (see Ku Fig. 15 and sect. 5 Experimental results; see also Ku Fig. 2 and sect. 3 Recognition and occlusive segmentation algorithms). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Ku that capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be mounted with a configuration that may form a 14 degree depression angle between the camera imaging direction to the road surface. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi, Kanhere, Messelodi, and Pavlidis teach a base motorcycle helmet detection system with the use of PTZ cameras. Ku teaches in a related and pertinent vision based motorcycle monitoring system that detects, recognizes and tracks motorcycles in sequences of traffic images, where the imaging direction of a camera is mounted at an angle of 14 degrees relative to the 
The resulting combined teachings of Tangnoi, Kanhere, Messelodi, Pavlidis, and Ku further suggests that the first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile, where the projection profile corresponds to the riders of the motorcycle; see Messelodi Fig. 3 and sect. 3. Feature selection, where horizontal and vertical projections of the detected vehicle are computed based on the captured side view images where the vehicles are traveling approximately 90 degree relative to the camera (85.3 and 89.7 degrees); see Ku Fig. 5, 7, 9, and 11, and sect. 3. Recognition and occlusive segmentation algorithms, where horizontal and vertical projections are computed based on the captured images from a camera mounted with a corresponding depression angle; thus the combined teachings of Tangnoi, Messelodi and Ku would suggest the broadest reasonable interpretation of “first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes”)
While Tangnoi teaches detecting peaks in the projection profiles to detect heads and the presence of valleys in the vertical projection profile means that there are two or more heads in the regions (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3), and the images of the top part of a motorcycle region depicts the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3(a)); Tangnoi, Kanhere, Messelodi, Pavlidis, and Ku do not explicitly disclose a dictionary including a database of information specifying features of shapes of valley portions between humped shapes corresponding to 
	Sumitomo teaches in a related and pertinent object detection apparatus for detecting a target object in an image (see Sumitomo Abstract), where a template memory portion memorizes templates representing features of shapes representing a human head used to detect a head position of a passerby (see Sumitomo Fig. 3, Fig. 5a, Fig. 5b, and [0062]), that the templates are used in template matching process to detect a head portion (see Sumitomo Fig. 12 and [0072]-[0077]), where the templates are generated from contours of a model in an image (see Sumitomo [0062]-[0064] and Fig. 6), and that other objects, including other body parts, may be detected using the disclosed teachings (see Sumitomo [0129]-[0130]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Sumitomo’s known technique of using templates of shape features, stored in a template memory, to detect head and valley portions from the projection profiles of Tangnoi. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Tangnoi, Kanhere, Messelodi, Pavlidis, and Ku teach a base system for capturing images of traveling motorcycles, defining a top portion of the motorcycle region as a region of interest, and extracting a projection profile from the region of interest, depicting the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger, for performing head counting. Sumitomo teaches a known technique of using stored templates of shape features corresponding to a head to detect a head position of a passerby, and that the disclosed technique can be used to detect other objects. One of ordinary skill in the art would have recognized that by applying Sumitomo’s technique of generating and using stored templates describing shape features 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661